ORDER
On recommendation of the Judiciary Commission of Louisiana,
IT IS ORDERED, ADJUDGED AND DECREED that Justice of the Peace Justin L. Conner, District 1, Concordia Parish, State of Louisiana, be and he hereby is disqualified from exercising any judicial function during the pendency of further proceedings in this matter, pursuant to La. Const, art. V, § 25(C) and Supreme Court Rule XXIII, § 27.
This order shall be effective immediately-
FOR THE COURT:
/s/ Jeffrey P. Victory Justice, Supreme Court of Louisiana